Exhibit 10.17

TEXAS INDUSTRIES, INC.

THREE-YEAR INCENTIVE PLAN

adopted pursuant to the

MASTER PERFORMANCE-BASED INCENTIVE PLAN

This Three Year Incentive Plan is adopted by the Compensation Committee of the
Board of Directors pursuant to the Texas Industries, Inc. Master
Performance-Based Incentive Plan (“Master Incentive Plan”). This Three-Year
Incentive Plan is subject to all of the terms and conditions of the Master
Incentive Plan. Terms not defined in this Three-Year Incentive Plan have the
same meanings as in the Master Incentive Plan. Amendments and exceptions to this
Three-Year Incentive Plan may be made only in the manner provided in the Master
Incentive Plan.

 

1. Performance Period

The three fiscal years beginning June 1, 2009 and ending May 31, 2012.

 

2. Participants

Participants are recommended by management of the Company and approved by the
Compensation Committee.

 

3. Minimum Award Goal

Achievement of an Award is dependent on attainment of a three year consolidated
average return-on-equity for the Performance Period (“ROE”) equal to or greater
than 14%.

 

4. ROE Calculation

ROE is the average of the net income of the Company as a percentage of the
average shareholders’ equity of the Company for each fiscal year in the
Performance Period, based on the net income and shareholders’ equity reported to
shareholders in the Company’s consolidated financial statements for periods
included in the Performance Period, rounded to the nearest one-tenth (1/10) of
one percent (1%). A fiscal year’s “average shareholders’ equity” is the average
of its four fiscal quarters’ shareholders’ equity. A “fiscal quarter’s
shareholders’ equity” is the sum of its beginning and ending balances divided by
two.



--------------------------------------------------------------------------------

5. Award Calculation

The amount of an Award is based on the Company’s three year average ROE for the
Performance Period, and is calculated by multiplying a Participant’s base salary
on the last day of the Performance Period by the applicable Award Percentage
shown in the schedule in Section 6. Individuals who become Participants during
the Performance Period will have their Award pro-rated in six month increments
(i.e., participation for an increment of less than six months will not be
included in the calculation) for the amount of time they participated prior to
the end of the Performance Period, with a six (6) month minimum participation
requirement for eligibility for payment of an Award.

 

6. Award Schedule

Three-Year Incentive Plan

For The Three Consecutive Fiscal Year Period

ENDING MAY 31, 2012

 

Three-Year Average ROE

   Award Percentage (% of Base Salary)

Less than 14%

   0%

14% to less than 16%

   50%

16% to less than 18%

   70%

18% to less than 20%

   100%

20% and above

   140%

The President and Chief Executive Officer’s Award Percentage will be double that
shown in the schedule above.

 

Page 2